Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 6152635) in view of Samartgis (US 8118512).
Regarding claim 1, Wu teaches a toilet brush with cleaning spray system, comprising: a brush head (at end of 27); a spray nozzle component (23); a rigid pipe (27), the other end of the spray nozzle component being attached to one end of the rigid pipe; and a cleaning spray system (1), the other end of the rigid pipe being attached to the cleaning spray system; wherein the cleaning spray system is in communication with the spray nozzle component via the rigid pipe.
Wu does not teach that the brush head is detachably attached to one end of the spray nozzle component.
Samartgis teaches a brush head (7) that is detachably attached (via snap-fit ring 31) to one end of a spray nozzle component (17).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the brush head of Wu such that the brush head is detachably attached to one end of the spray nozzle component as taught by Samartgis for the purpose of enabling replacement of the brush head.
Regarding claim 2, the combination of Wu and Samartgis teaches the toilet brush with cleaning spray system according to claim 1, wherein the cleaning spray system comprises: a piston based spraying component (Wu, 13 including piston 134); a detergent tank (Wu, interior of 1) as a reservoir to be arranged inside the piston based spraying component and having a detergent inlet (Wu, end of 1 closed by cap 12) thereon; wherein the detergent inlet is configured to guide a detergent solution into the detergent tank (Wu, col. 3, ll. 61-63); a cap (Wu, 12) configured to open or close the detergent inlet; and a flap actuator component (Wu, 131) configured to actuate the piston based spraying component, so that the piston based spraying component can drive the detergent solution to spray from the spray nozzle component via the rigid pipe.
Regarding claim 4, the combination of Wu and Samartgis teaches the toilet brush with cleaning spray system according to claim 1, wherein the brush head is provided with stiff bristled brushes (Wu, brush at end of 27).
Regarding claim 5, the combination of Wu and Samartgis teaches the toilet brush with cleaning spray system according to claim 1, wherein the rigid pipe is a plastic or metal pipe (Samartgis, plastic pipe, col. 3, ll. 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the device of Wu such that the rigid pipe is a plastic pipe as taught by Samartgis, wherein doing so would merely be a matter of selecting a known material known to be suitable for use as a rigid pipe.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Samartgis as applied to claim 2 above, and further in view of DeRoma (US 2007/0081850).
Regarding claim 3, the combination of Wu and Samartgis teaches the toilet brush with cleaning spray system according to claim 2, but does not teach that the cap is provided with a rubber gasket.
DeRoma teaches a cap (26) that is provided with a rubber gasket (26a).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the cap of Wu with a rubber gasket as taught by DeRoma for the purpose of providing a fluid tight seal (DeRoma, ¶0026).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Samartgis as applied to claim 1 above, and further in view of Blom (US 2010/0086342).
Regarding claim 6, the combination of Wu and Samartgis teaches the toilet brush with cleaning spray system according to claim 1, but does not teach that the rigid pipe is an aluminum pipe.
Blom teaches a rigid pipe (180) that is an aluminum pipe (¶0043).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the rigid pipe of Wu an aluminum pipe as taught by Blom, wherein doing so would merely be a matter of selecting a known material known to be suitable for use as a rigid pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 2017/0119227 is cited as being directed to the state of the art of spraying toilet brushes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754 

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754